ON PETITIONS FOR REHEARING
PER CURIAM.
The decision herein holds only that the 1972 decision in Lamb v. Brown, 10 Cir., 456 F.2d 18, declaring void on constitutional grounds a 1969 Oklahoma statute, 10 Okl.St.Ann. § 1101 (Supp.1969), shall be applied retroactively in the cases before us.
The male habeas petitioners in the cases before us were denied the benefits of the Oklahoma statutes pertaining to juveniles. Those benefits were available to females. Lamb says that this discrimination between the sexes is impermissible. The issue in the cases before us is whether the petitioners should be denied the treatment given the petitioner in Lamb because of the statement in that case that it should not be applied retroactively. Integrity of the fact finding process is not determinative. Basic fairness and essential justice demand that these petitioners be treated no differently than the petitioner in Lamb.